UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 00-1251



MARY DEW,

                                                 Plaintiff - Appellant,

            versus


NABISCO, INCORPORATED,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-353-3)


Submitted:    August 15, 2000                 Decided:   August 30, 2000


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa K. Lawrence, D. Scott Gordon, LAWRENCE & ASSOCIATES, Richmond,
Virginia, for Appellant. James V. Meath, Curtis M. Hairston, Jr.,
King F. Tower, WILLIAMS, MULLEN, CLARK & DOBBINS, P.C., Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary Dew appeals the district court’s grant of summary judg-

ment to her employer, Nabisco, Incorporated (“Nabisco”). Dew filed

a complaint against Nabisco alleging that she was the victim of

disparate treatment and a hostile work environment because of her

gender.    The district court dismissed both claims.   In her appel-

late brief, Dew has failed to challenge the district court’s

dismissal of her disparate treatment claim. Thus, it is abandoned.

See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

1999).    We have reviewed the district court’s order and opinion

from the bench as to the hostile work environment claim and find no

reversible error. Thus, we affirm on the reasoning of the district

court.    See Dew v. Nabisco, Inc., No. CA-99-353-3 (E.D. Va. Feb. 8,

2000); see also Harris v. Forklift Sys., Inc. 510 U.S. 17, 21

(1993); Hartsell v. Duplex Prods., Inc., 123 F.3d 766, 772 (4th

Cir. 1997).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid in the decisional process.




                                                            AFFIRMED




                                   2